The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Hong Kong on January 29, 2016. It is noted, however, that applicant has not filed a certified copy of the 16101090.9 application as required by 37 CFR 1.55.  Thus examiner cannot determine whether applicant is entitled to the filing date of the priority application for any of, part of or all of the claims.  Additionally, applicant cannot rely upon the certified copy of the foreign priority application to overcome references in an art rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 21, the last wherein paragraph has language relative to application of an electromagnetic field to attract the target analyte.  After a search of the specification, examiner found one paragraph, instant paragraph [0084], in which the phrase “electromagnetic field” appears.  In that paragraph the electromagnetic field is described as applied to attract superparamagnetic iron oxide (SPIO) nanoparticles materials which are attached to the target composite analytes and the resulting fluorescence intensity at a wavelength of 480 nm to 510 nm is measured to determine concentration.  This appears to be a separate possible manner in which the target organic compound/analyte is detected rather than one in combination with a/each probe location deposited with a predetermined quantity of the SMIP probe as set forth in the “applying a probe device” paragraph of claim 21.  Thus, the current combination of claim 21 constitutes new matter.  Claim 37 appears to be more specifically 
Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Related to the final “wherein” paragraph of claim 21 and also to the specific language of claim 37.  The description of instant paragraph [0084] is insufficient to show that applicant could make and use the invention.  For example, if a/each probe location deposited with a predetermined quantity of the SMIP probe as set forth in the “applying a probe device” paragraph of claim 21, the electromagnetic field that is applied needs to be effective to bring the target organic compound to a point that it can interact with the SMIP probe.  Which means that the SPIO must be attached/associated with the target organic compound in such a manner that it will be attracted by the electromagnetic field and allow the target organic compound to interact with the SMIP in a detectable manner.  In other words, claim 21 requires a disclosure that either teaches how to associate the SPIO with a target organic compound such as the phthalate or phthalate based plasticizers of claim 27 or use the electromagnetic field to attract these target organic compounds.  Such a disclosure is not found in the application pointed to by applicant either in the instant disclosure or in the prior art of record.  Thus instant claim 21 is not enabled and those claims which depend therefrom are not enabled.  For examination purposes, examiner will treat the claims as if claiming an embodiment in which the SMIP is deposited at a location within a channel of a microfluidic chip and the interaction between the target organic compound(s) and the deposited SMIP creates a measurable change in the colorimetric, fluorescent and/or luminescent properties of the SMIP.  
Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is difficult to determine the scope of claim 21 for the following reasons.  It is not clear what applicant intends by “applying a probing device to the sample solution to form a target analyte” since normally the target sample/sample solution would contain the target analyte and the sample solution would normally be applied to a probing device.  ”, “the top side of the sample carrier card”, “the second angle ” and “the optical sensor” do not have proper antecedent basis.  It is not clear if the angles  and  are the same or different.  Moreover, if the angles are different, it is not clear if the difference results from the transparent or translucent plastic materials having some special property and/or structure or it is related to a position of a detector/sensor to detect a certain type of from the SMIP.  The “detecting” paragraph and the first “wherein” paragraph of claim 21 appear to require three different things with respect to detecting/determining the presence and concentration of the target organic compound: 1) from the “detecting” paragraph a responsive optical signal of the “target analyte” that is colorimetric, luminescent and/or fluorescent; 2) from the first wherein statement in the first “wherein” paragraph application of an excitation optical signal to the target analyte and measuring an intensity of a responsive optical signal emitted by the target analyte; and 3) detected solvatochromic properties exhibited by “the target analyte” when subjected to an optical excitation signal.  These three things are included in the issue of what is the “target analyte”.  As well, the three appear to cover a different scope of things.  For example excitation optical signal/optical excitation signal would appear to limit the ability of detecting the presence and determining the concentration to a responsive signal to an emission such as a luminescent and or fluorescent response.  Furthermore, not all luminescent and or fluorescent responses are due to solvatochromic properties.  Thus, the current language fails to clearly define what is required by the detecting presence and determining concentration of the target organic compound.  In the second/final wherein paragraph, it is not clear if the electromagnetic field is referring to the optical source signal or something else (electromagnetic radiation is another way of saying light which would expose the device to an electromagnetic field).  Thus it is not clear if this paragraph is trying to add a step or is simply requiring that the light is on as the target organic compound comes in contact with and is captured by and/or interacts with the SMIP.  If applicant is trying to claim an electromagnetic field other than light 
Many of the remaining paragraphs have similar issues with antecedent basis and/or confusing combinations of limitations.  Trying to list them all would probably result in several being missed.  Thus examiner is using the above as examples of the types of problems that were also found in many of the dependent claims.  Examiner suggests looking at the claims and trying to use a consistent set of terminology for each element being claimed and making sure that proper structural relationships are established between structural elements listed within the claims.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 requires that the “each probe location is deposited with a predetermined quantity of the SMIP probe” so that the probe device containing SMIP in a polar organic solvent is outside of the scope of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (Dyes and Pigments 2017, publically available online 1 November 2016) in view of Harz (newly cited and applied) and Cunningham (US 2008/0278722, newly cited and applied).  In the paper Gong teaches a molecular imprinting-based multifunctional chemosensor for phthalate esters.  This paper reports a molecular imprinting-based fluorescent and solvatochromic multifunctional chemosensor for phthalate esters (PAEs, the target organic compounds).  The multifunctional chemosensor was fabricated through precipitation polymerization using 4-[(1E)-4-(2-hydroxyphenyl) ethenyl]-1-allylpyridinium bromide (HPEAPB the solvatochromic molecularly imprinted polymer (SMIP) probe) as the functional monomer and phthalamide-4,40-dibutyl dimethyl ester (PDDB) as the mimic template.  The molecular imprinting-based chemosensor shows specific affinity toward PDDB and dibutyl phthalate (DBP) in ethanol (the organic solvent, see section 2.8 on page 502 for the dissolution of the sample in an organic solvent.  Of note is that the molecular imprinting-based chemosensor shows turn-off fluorescent response toward PAEs in an ethanol solution with a limit of detection of 2.0 X 10-6 mol L-1 (0.7 ppm) when HPEAPB is in the protonated form (chemosensor 1), and shows solvatochromic properties, fluorescent enhancement and a colorimetric (from orange to bright yellow) response toward PAEs in an ethanol solution with a limit of detection of 4.0 X 10-5 mol L-1 by the naked eye when HPEAPB is in the deprotonated form (chemosensor 2).  This multifunctional chemosensor is promising for the simple, accurate and low-cost detection of trace PAEs.  Gong does not teach a microfluidic format for the detection.  
In the paper, Harz teaches an optical, spectrally resolved fluorescence sensor based on molecularly imprinted polymers and microfluidics.  Molecularly imprinted polymers (MIPs) are synthetic receptors that can be synthesized for a variety of target molecules.  One of their possible applications is in chemical sensors.  The first paragraph of the introduction teaches that modern analytical chemistry and biochemistry require fast and sensitive detection methods to analyze biologically relevant substances in biofluids down to the nanomolar range.  To match these new demands in areas such as clinical analysis or environmental monitoring, chemo- and biosensors with selective recognition of relevant analytes are of particular interest.  A 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the Gong materials in a microfluidic system such as taught by Harz because of the several advantages taught by Harz when molecularly imprinted polymers are combined with fluorescent detection in a microfluidic format.  
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2011/0003397) in view of Harz as described above, Sellergren (US 6,759,488), Valenta and Yan.  In the patent publication Lam teaches a solvatochromic functional monomer having the chemical structure as shown in the accompanying drawing (figure 3), and a process for preparing the solvatochromic functional monomer (figure 2).  The solvatochromic functional monomer can be .  
In the patent Sellergren teaches a molecularly imprinted polymer (MIPs), a method of preparing a molecularly imprinted polymer material, and the use thereof.  A support is used in the formation of the molecularly imprinted polymer, the support comprising at least one monomer, and a template, in a polymerization medium is polymerized with a free radical initiator, whereafter the template is removed from the molecularly imprinted polymer obtained.  The polymerization is confined to the surface of the support, preferably by confining the free radical initiator to the support by bonding adsorption.  The molecularly imprinted polymer may be used in chromatography, for separations, in chemical sensors, in molecular recognition as stationary phase in capillaries, in selected sample enrichment or in catalysis.  Column 2, lines 50-62, teach that MIPs have been previously prepared through suspension--polymerization techniques, dispersion polymerization or precipitation polymerization.  This resulted in spherical particles of a narrow size distribution.  These procedures have the limitation of being very sensitive to small changes in the manufacturing conditions and the type of solvents and polymerization conditions that can be applied.  Thus the procedures need careful optimization for each new template target which significantly reduces the usefulness of this route.  Moreover conditions leading to low dispersity spherical particles may not be compatible with conditions leading to high selectivity and affinity for the template target.  The paragraph bridging columns 2-3 teaches that an alternative to this procedure is the coating of preformed support materials.  MIPs have been prepared as grafted coatings on oxide supports on organic polymer supports and on the walls of fused silica capillaries.  The former technique allows the use of the wide variety of oxide support materials available with different sizes and porosities.  Grafting techniques to 
In the paper Valenta studied the solvatochromic behavior of plasticizers and their solutions in chloroform.  The possibility now exists, with the availability of several families of artificial molecular receptors, to create selective extraction media.  More selective extractions will lead to cleaner chromatograms, with lower detection limits and perhaps higher accuracy for trace organic analysis by chromatography.  Furthermore, laboratories will be expected to minimize the use of volatile organic solvents.  Consequently, nonvolatile, reusable solvents will be the basis for extractions.  In addition, as artificial molecular receptors become more widely available, these solvents will be used to support molecular recognition.  They have focused on plasticizers of poly(vinyl chloride) as examples of these solvents.  Figure 1 shows the structures of solvents studied including dioctyl phthalate.  They have determined solvatochromic parameters of these plasticizers and their solutions in chloroform (see Table 1).  These parameters, along with cohesive energy density and solvent molar volume, were used to derive linear free energy relationships for the free energies of phenobarbital partitioning between solvent and aqueous solution, receptor solubility, formation of a complex with a barbiturate receptor [1,3-bis[[[6-(1-butyrylamino)pyrid-2-yl]amino]carbonyl]benzene], and the transfer of the complex (artificial receptor and phenobarbital) from chloroform to other solvents.  Solvent dipolarity/polarizability and hydrogen bond basicity, but not acidity, support complex dissociation.  Solvents with large molar volumes dissolve the polar solutes, phenobarbital, receptor, and complex more poorly than solvents with lower molar volume, but there is no influence of molar volume on complex formation.   

It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the molecularly imprinted solvatochromic sensing materials of Lam on a substrate as taught by Sellergren because of the expected reduction in factors affecting their properties as taught by Sellergren for materials usable as chemical sensors and molecular recognition agents.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to produce sensor MIP materials for organic molecules such as the phthalate esters that were the focus of Yan because of the desire to detect such analytes in .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to molecularly imprinted materials and sensors.
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. In response to the claim changes, art rejections have been changed to obviousness rejection, account for the addition of limitations directed to a microfluidic chip/device and detection structure and to reflect the change in claim numbering.  Additionally, new rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been added.  The arguments are moot with respect to the new rejections.  Examiner notes that if applicant is trying in claim 21 to have a claim that would cover all of the described embodiments, it is a grand failure.  Rather than trying to have a claim that is broad enough to cover all of the embodiments, examiner suggests having independent claims directed to the different embodiments.  That way it will be easier to use clear language to define the invention.  
In particular with respect to the Gong paper, even though the International Bureau has a copy of the priority document, the instant file at the USPTO does not have that certified copy.  The instant application can only be examined based on what has been filed at the USPTO.  The lack of a certified copy of the foreign priority application prevents examiner from making a determination that the Gong paper is not prior art.  Without access to the priority application, examiner cannot determine if the instant claims are supported by the disclosure of the foreign priority application.  Also, if the application is not in English, applicant has not provided a certified translation as required by 37 CFR 1.55 to overcome an intervening reference.  As a result, Examiner is unable to remove the Gong reference as prior art against the instant claims at this time.  
With respect to the combination based on the Lam reference, the newly cited and applied Harz paper clearly shows molecularly imprinted polymers used in a microfluidic chip.  Additionally with respect to claim 24, elements D and E clearly show a microfluidic chip having .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to molecularly imprinted materials and sensors and a detection system in which a light source is directed at a side of a microfluidic chip that is opposite to the side of the chip that emitted radiation is detected (Cunningham, US 2008/0278722).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797